Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1-15 are objected to because of the following informalities:  
In claim 1, it recites a “wherein” clause with many steps (i.e., S1-S9) within one line. Each of the steps should be separated by a line indentation. See MPEP 608.01(m) and 37 CFR 1.75(i) (“Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation”).
In claim 1, line 20, “is no” should be --if no-- to correct a typo.
In claim 2, line 2, there should be an “and” in the end of the line.
In claim 5, the line of “step S8”, there should be an “and” in the end of the line.
The other claims not discussed above are objected to because they inherit the above issue(s) from their linking claim(s). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, it recites “takes a signal maximum value in starting N periods of the time domain signal as a sampling start point (a step S4), where N is at least one period” and “takes a signal maximum value in starting N periods of the to-be-measured time domain signal as a to-be-measured sampling start point (a step S7), where N is at least one period.” It is unclear whether the N in step S4 is the same as the N in step S7. For examination purpose, in step S7, it is assumed to be --takes a signal maximum value in starting M periods of the to-be-measured time domain signal as a to-be-measured sampling start point (a step S7), where M is at least one period--.

	Claim 5 is similarly rejected for the same reason by analogy to claim 1.

	Regarding claim 9, it recites “the quantified time domain result” in lines 2-3. There is no antecedent basis for the limitation. For examination purpose, it is assumed to be --the quantified time domain signal--.


	The other claims not discussed above are rejected because they inherit the above issue(s) from their linking claim(s). 

Notes
4.	Claims 1 and 5 distinguish over the prior art of record as discussed below.
	Regarding claim 1, the closest prior art of record fails to teach the features: “takes a signal maximum value in starting N periods of the to-be-measured time domain signal as a to-be-measured sampling start point (a step S7), where N is at least one period; samples the to-be-measured time domain signal according to the to-be-measured sampling start point and the target sampling rate, and calculates a to-be-measured amplitude (a step S8); and determines whether the to-be-measured time domain signal is lower than a size of the trigger amplitude, and if yes, proceeds to execute the step Si or trigger an event; is no, proceeds to execute the step S6 (a step S9),” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Regarding claim 5, the closest prior art of record fails to teach the features: “taking a signal maximum value in starting N periods of the to-be-measured time domain signal as a to-be-measured sampling start point, where N is at least one period; 
a step S8, sampling the to-be-measured time domain signal according to the to-be-measured sampling start point and the target sampling rate, and calculating a to-be-measured amplitude; a step S9, determining whether the to-be-measured time domain signal is lower than a size of the trigger amplitude, and if yes, proceeding to execute the step SI or trigger an event; if no, proceeding to execute the step S6,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Prior Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	FREIDHOF et al. (US 20200025812 A1) teaches a measurement method, involving receiving a measurement signal, determining a frequency spectrum of the received measurement signal, processing the received measurement signal with a preset sampling rate, and setting the sampling rate such that a Nyquist frequency is twice the sampling frequency of the signal processing device.
NOGAMI et al. (US 20190248027 A1) teaches a method of detecting a failure of a device, involving an acceleration sensor for measuring acceleration related to moving;  a frequency analyzing part for performing frequency analysis on acquired data from the acceleration sensor; a maximum frequency detecting part for detecting maximum frequency, which is highest frequency among type of frequency comprising level not lower than a predetermined threshold from a result of the frequency analysis; a failure diagnosis data generating part for setting frequency twice of the maximum frequency as sampling frequency, sampling the acquired data from the acceleration sensor, and generating the failure diagnosis data.
Hedin (US 20140142872 A1) teaches a method of operating an apparatus for analyzing the condition of a machine part rotating with a speed of rotation, involving receiving a first digital signal dependent on mechanical vibrations emanating from the 
Goel et al. (US 20140358473 A1) teaches a wrist-worn athletic performance monitoring system, involving a sampling rate processor, configured to determine a sampling rate at which an analysis processor is to sample data from an accelerometer. The sampling rate processor may determine the sampling rate such that the analysis processor uses a low amount of electrical energy while still being able to carry out an activity classification process to classify an activity being performed.
Delgado-Arredondo et al. (“Methodology for fault detection in induction motors via sound and vibration signals” Mechanical Systems and Signal Processing 83 (2017) 568–589) teaches a fault detection method in induction motors, involving analyzing acoustic sound and vibration signals in steady-state operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN C KUAN/Primary Examiner, Art Unit 2857